DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 22 June 2022 with respect to the specification have been fully considered and are deemed to overcome the previous objection(s). 
Applicant’s amendments filed 22 June 2022 with respect to the claims have been fully considered. The amendments are deemed to result in grounds for new claim objections, as set forth below. Applicant’s representative is invited to contact the Examiner to discuss any of the issues.
Applicant’s amendments filed 22 June 2022 with respect to claim 8 have been fully considered and are deemed to overcome the previous corresponding 35 U.S.C. 112(b) rejection.




Claim Objections
Claims 2-5 and 7-9 are objected to because of the following informalities:   
In claim 2, line 3, the semi-colon should be changed to a comma (to avoid breaking the list established by the colon in line 2)(note: the subsequent limitations are considered to further limit “at least one of the plurality of support members”).
In claim 2, the last two lines should be changed to --and wherein an overlap length between the movable part and the fastenable part can be adjusted by a corresponding one of the at least one tension adjusting mechanism-- and moved to after “and” in line 5 (note: “the tension adjusting mechanism” is unclear in light of the antecedent recitation “at least one tension adjusting mechanism”; the last two lines are considered to further limit “at least one of the plurality of support members” and so should be placed within the list established by the colon in line 2; the grammar of the last two lines is unclear).
In claim 3, lines 2-3 should be changed to --each movable part is connected to the corresponding fastenable part by the corresponding tension adjusting mechanism-- (to clarify the relationships between elements).
In claim 4, line 3, the semi-colon should be changed to a comma (to avoid breaking the list established by the colon in line 2)(note: the subsequent limitations are considered to further limit “at least one of the plurality of support members”).
In claim 4, the last two lines should be moved to after the comma in line 5 (note: the last two lines are considered to further limit “at least one of the plurality of support members” and so should be placed within the list established by the colon in line 2).
In claim 4, line 7, “one of the tension adjusting mechanisms” should be changed to --a corresponding one of the at least one tension adjusting mechanism-- (for clarity and/or to use consistent terminology and/or to imbue proper antecedent basis practice).
In claim 5, lines 2-3 should be changed to --each tension adjusting mechanism moves the corresponding distal end portion in a plane perpendicular to a rotation axis of a corresponding one of the at least one rotor-- (for clarity and/or to use consistent terminology and/or to imbue proper antecedent basis practice).
In claim 7, last line, “the rotor” should be changed to --a corresponding one of the at least one rotor-- (for clarity and/or to use consistent terminology and/or to imbue proper antecedent basis practice).
In claim 8, line 3, --assembly-- should be added after “vehicle” (see line 1 characterizing the invention as “An aerial vehicle assembly”).
In claim 9, line 7, a colon should be added after “has” and “at least one” should be changed to --a-- (note: the limitations that follow “has” further limit “at least one of the plurality of support members”; each “support member” is disclosed as having one “tension adjusting mechanism”).
In claim 9, last line, “of at least one of the plurality of support members” should be deleted (since it is redundant in light of the above objection to line 7).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “tension adjusting mechanism that adjusts a tension” (claims 1 and 9), “tension adjusting mechanism” (claim 8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gevorgyan (WO 2017/143365; see IDS submission).

In reference to claim 8
Gevorgyan discloses:
An aerial vehicle assembly (see Figures 1 and 2) adapted to be mounted with a plurality of support members (i.e., the assemblies of each tube 1 and each flange 6) that have at least one flexible member (i.e., spoke 5)(note: spoke 5 can be flexed given a sufficient force applied thereto) stretched between distal end portions thereof so as to surround an outside of the aerial vehicle, the aerial vehicle comprising:
	a body (i.e., hub 2);
at least one rotor (see Figure 1) held on the body (note: the rotors are held on the hub 2 via the identified “plurality of support members”); and
at least one tension adjusting mechanism (i.e., either (1) the assembly of spoke 3 and/or 4 and the associated nipple 7 or (2) the assembly of nipple 7 and the corresponding threaded connection on spoke 3 and/or 4) that is extendable (see pg.3:ll.6-9) in a distal direction from a point on the aerial vehicle.

Although the preamble is indicated above as addressed by Gevorgyan, the following alternative claim interpretation is also relevant. 
When reading the preamble in the context of the entire claim, the recitation “adapted to be mounted with a plurality of support members that have at least one flexible member stretched between distal end portions thereof so as to surround an outside of the aerial vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Allowable Subject Matter
Claims 1-7 and 9-11 would be allowable if amended to overcome the claim objections set forth above.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745